OPINION — AG — ** TURNPIKE AUTHORITY — BUDGET BALANCING ACT ** QUESTION(1): ARE THE FUNDS OF THE TURNPIKE AUTHORITY CONTROLED BY THE BUDGET BALANCING ACT OR OTHER STATE LAWS ? — AFFIRMATIVE, QUESTION(2): CAN THERE BE ANY PERSONAL LIABILITY UPON THE MEMBERS OF SUCH AUTHORITY ? — AG WILL NOT ANSWER (SOVEREIGN IMMUNITY) (TORT, CONTRACT, FUNDS, CLAIMS, GOVERNMENTAL FUNCTION, PUBLIC TRUST, BONDS) CITE: 69 Ohio St. 653 [69-653], 69 Ohio St. 655 [69-655], 69 Ohio St. 659 [69-659], 69 Ohio St. 673 [69-673] (ROADS, HIGHWAYS) (FRED HANSEN)